Citation Nr: 0029851	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for hearing loss.  

Entitlement to service connection for tinnitus.  

Entitlement to service connection for back strain.  

Entitlement to service connection for degenerative 
spondylosis from C4-7.  

Entitlement to service connection for muscle tension 
headaches.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in October 1998.  That decision found that new and material 
evidence had not been presented to reopen a previously denied 
claim for service connection for hearing loss and also denied 
service connection for the remaining disorders.  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  At that hearing, the 
veteran specifically withdrew from appellate consideration 
the issue relating to service connection for alcohol 
dependency.  Accordingly, that issue is no longer before the 
Board.  

In light of action taken herein concerning the issue relating 
to hearing loss, the Board construes the issue to be as 
stated above.  

The issues concerning service connection for back strain, 
degenerative spondylosis at C4-7, and muscle tension 
headaches will be addressed in the Remand that follows this 
decision.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a 
rating decision in September 1974.  The veteran was notified 
of that determination and did not appeal.  

2.  Evidence added to the record since September 1974 
concerning the issue of service connection for hearing loss 
was not previously considered and is of such significance 
that it must be considered to fairly decide the merits of the 
veteran's claim.  

3.  The evidence shows that the veteran's right ear hearing 
loss had its origins in service.  

4.  The evidence shows that the veteran's tinnitus had its 
origins in service.  

5.  The evidence does not show that the veteran has PTSD.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final, unappealed 
rating decision in September 1974 that denied service 
connection for hearing loss is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).  

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran's 
enlistment examination was normal, except for the audiometric 
evaluation.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
-10
-10
-10
-
35
Left
05
-10
-10
-
45

The service records are negative for any psychiatric 
complaints or clinical findings or diagnoses of any 
psychiatric disorder.  On the report of the veteran's 
separation examination in January 1968 he did not report a 
history of any problem and denied "all illnesses."  The 
examiner did not record any abnormal clinical findings.  On 
audiometric evaluation, pure tone thresholds of -5 decibels 
were recorded at all tested frequencies from 500 to 
6,000 Hertz in each ear.  The service medical records do not 
note any complaint of tinnitus.  

The veteran's DD Form 214 reflects his military occupational 
specialty as a construction machine operator, as well as the 
award of the Combat Infantryman's Badge, denoting his 
participation in combat with the enemy.  

A VA compensation examination was conducted in August 1970.  
An ear, nose, and throat examiner did not record any abnormal 
clinical findings.  On audiological evaluation, however, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
0
5
0
10
40
Left
5
5
0
55
55

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  

A rating decision in September 1970 denied service connection 
for hearing loss on the basis that hearing loss was not found 
on the last examination in service.  The veteran was notified 
of that determination and did not appeal.  

Without further medical evidence having been submitted, a 
rating decision in September 1974 again denied service 
connection for defective hearing on the basis that the 
hearing demonstrated on the August 1970 VA examination was 
essentially the same as that noted at the time of the 
veteran's enlistment examination.  The RO notified the 
veteran of that action and he did not appeal.  

In March 1998, the veteran wrote the RO requesting service 
connection for bilateral hearing loss, tinnitus, lower back 
pain, headaches, and PTSD.  

Records obtained pursuant to the veteran's claim include the 
report of an October 1990 VA hospitalization for treatment of 
alcoholic liver disease.  The summary of that hospitalization 
also notes that it was felt that he had a major depressive 
disorder and he was begun on antidepressant medication.  

A VA outpatient record dated in November 1997 reflects a 
number of problems, including tinnitus.  The examiner noted 
that the veteran had worked for along time as a nightclub 
manager and had been exposed to loud music continually.  It 
was also noted that the veteran was taking lithium.  On 
audiological evaluation in February 1998, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
15
20
20
60
65
Left
10
25
25
75
75

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 88 percent in the left 
ear.  

In January 1998, a VA physician noted that the veteran was 
taking lithium for depression.  Another VA outpatient record 
indicates that, in March 1998, the veteran told the examiner 
that he didn't think that loud music had contributed to his 
hearing loss, because he had tried to avoid being close to 
the music.  

A June 1998 outpatient record reflects the veteran's report 
that he had difficulty hearing in groups and with background 
noise.  He indicated that the hearing problem had been of 
gradual onset, following noise exposure in service.  He also 
complained of tinnitus in both ears which had begun during 
service.  

A VA compensation examination was conducted in June 1998.  
The audiologist noted the veteran's report that, during his 
combat service in Vietnam, he was exposed to shelling, rifle 
fire, helicopters, and various aircraft.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
15
15
60
60
Left
10
20
20
75
75

Speech audiometry revealed speech discrimination ability of 
96 percent in each ear.  Noting that above history, including 
the veteran's statement that he had no history of noise 
exposure other than in military service, the examiner 
concluded that the probability was very high that the 
veteran's loss of high frequency hearing sensitivity and 
tinnitus were related to noise exposure and acoustic trauma 
during service.  

Also in June 1998, a VA psychiatric examination was 
conducted.  The veteran reported having "witnessed a lot of 
burning bodies and natives being shot" in Vietnam.  His most 
particularly traumatic memory in Vietnam was standing in line 
in the mess tent when the man standing next to him was 
accidentally shot, hitting him in the neck and face.  He was 
reportedly haunted by the memory of that scene.  The examiner 
noted the veteran's report that he began drinking during 
basic training and that he had been drinking heavily ever 
since.  The veteran stated that he had been hospitalized once 
for treatment of depression in 1992 or 1993 and 
antidepressant medication had been prescribed.  He indicated 
that he had no history of outpatient psychiatric treatment.  
He stated that one day "he was reading about PTSD and 
thought that might be the reason he can't hold a job or 
relationship."  The examiner noted that the veteran reported 
having nightmares of the shooting incident 2 to 4 times per 
week.  He was irritable and quick to anger and felt 
disappointed with his life.  He had watched movies about 
Vietnam but avoided them if he could.  The veteran stated 
that he felt angry that as a returning veteran he was treated 
so poorly.  The examiner concluded that, because the veteran 
started drinking while in basic training, it could not be 
thought of as an attempt to self-medicate symptoms of PTSD.  
He stated that, while some his symptoms might be due to post-
traumatic stress, it was more likely that his mood 
disturbance, memory problems, and inability to hold a job or 
relationship were due to his drinking.  The examiner 
indicated that, as long as he continued to drink, it was 
impossible to determine the etiology of his symptoms.  The 
only psychiatric diagnosis that was assigned was alcohol 
dependency.  

In July 2000, a personal hearing was conducted at the RO 
before the undersigned Veterans Law Judge.  The veteran 
testified that, when he owned the nightclub, he was not 
exposed to loud music, as the RO found; it was a restaurant 
with music.  And he spent most of his time in the office, 
away from the music anyway.  He stated that he recalled 
having trouble with his hearing, including ringing in his 
ears, during service and had had trouble ever since.  The 
veteran described an incident during service, when he watched 
the serviceman next to him in line get shot in the face and 
indicated that he still had dreams about it.  He testified 
that he was receiving outpatient treatment for PTSD every 
other week.  The remainder of his testimony mainly concerned 
the issues that are the subject of the Remand, below.  

Analysis

In light of the fact that considerable medical evidence 
concerning the claimed disabilities is already of record, 
including the reports of VA compensation examinations, and 
because there is no indication that other pertinent evidence 
is available, the Board finds that no additional examination 
is necessary to make a decision on the veteran's claims for 
service connection for hearing loss, tinnitus, and PTSD and 
that VA's duty to assist him regarding those claims has been 
satisfied.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Hearing loss

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Initially, the Board notes that the evidence of record at the 
time of the September 1974 rating decision, while consisting 
of audiometric data that showed some hearing loss, did not 
contain any medical evidence relating that hearing loss in 
any way to service.  The evidence that has been added to the 
record since September 1974 includes an opinion by an 
audiologist to the effect that the veteran's current hearing 
loss was due to acoustic trauma that he sustained in service.  
That evidence was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for hearing loss.  

Therefore, the claim for service connection for hearing loss 
is reopened.  

The audiometric data for his right ear that were recorded at 
the time of the veteran's enlistment examination did not meet 
the criteria for a hearing loss disability; neither did the 
data obtained at the time of his separation examination 
reveal findings consistent with right ear hearing loss 
disability.  However, the pure tone thresholds recorded on 
the August 1970 and November 1997 VA compensation 
examinations indicate that the veteran's left ear hearing met 
the criteria for hearing loss disability at those times.  In 
addition, the June 1998 VA audiologist opined that it was 
very highly probable that his current hearing loss was due to 
in-service noise exposure and acoustic trauma.  There is no 
medical evidence indicating that the veteran's current 
hearing loss is not related to service.  

Despite the fact that no specific instance of acoustic trauma 
is recorded in the veteran's service medical records, the 
evidence indicates that the veteran engaged in combat during 
service and his military occupational specialty was that of a 
construction equipment operator.  The conditions of his 
service are consistent with his exposure to significant noise 
and acoustic trauma.  38 U.S.C.A. § 1154(b).  Accordingly, 
the veteran's statements regarding his exposure to noise 
during service are accepted as factual.  Because the medical 
evidence clearly shows that he developed right ear hearing 
loss after service and because the record contains an 
uncontroverted medical opinion relating that hearing loss to 
noise exposure and acoustic trauma during service, the Board 
finds that the preponderance of the evidence favors his claim 
for service connection for right ear hearing loss.  
Therefore, service connection for right ear hearing loss is 
granted.  

However, the audiometric findings on the veteran's enlistment 
examination report indicate that his left ear hearing was not 
normal at that time, meeting the criteria for hearing loss 
disability.  Accordingly, a determination as to whether that 
hearing loss increased in severity during service is 
required.  Because the RO has not yet specifically addressed 
that aspect of the claim, it would be premature for the Board 
to do so at this time.  Therefore, the veteran's entitlement 
to service connection for left ear hearing loss will be 
addressed in the Remand that follows this decision.  

Tinnitus

The Board also notes that tinnitus was not reported during 
service; nor was it noted by any examiner until November 
1997.  As noted above, the record indicates that the veteran 
engaged in combat during service and his military 
occupational specialty was that of a construction equipment 
operator.  The record indicates that he worked as a manager 
of a nightclub after service, but he testified that his 
office was not near any loud music, despite the notation to 
that effect on one of the recent VA examination reports.  He 
also testified that he had noted tinnitus during service, but 
wasn't particularly bothered by it at that time, and at least 
periodically since service.  Moreover, the June 1998 VA 
examiner specifically stated that it was very highly probable 
that the veteran's tinnitus was related to the noise exposure 
and acoustic trauma that he experienced during service.  

Based on the factors noted above, the Board will concede that 
the veteran had significant noise exposure during service.  
Considering that fact and the recent examiner's opinion, and 
affording the veteran the benefit of the doubt, the Board 
concludes that the veteran's tinnitus was incurred in 
service.  Therefore, service connection for tinnitus is 
granted.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

In June 1999, VA revised § 3.304(f) to read as set forth 
above.  Previously, that section stated that 

Service connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence that 
the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in-service stressor.  If the 
claimed stressor is related to combat, service 
department evidence that the veteran engaged 
in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in 
the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service 
stressor.  

The Court has held that when a regulation changes during the 
pendency of a veteran's appeal, the claim must be evaluated 
under the provisions of both sets of criteria, applying the 
criteria that are more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Moreover, the RO 
considered the veteran's claim only under the older version 
of the regulation.  However, as will be discussed below, 
those considerations are not pertinent in this case.  The 
veteran will not be prejudiced by the Board's current 
consideration of his appeal.  

The record shows that the veteran was awarded the Combat 
Infantryman Badge (CIB) as a result of his service in 
Vietnam.  In light of the veteran's military occupational 
specialty and his award of the CIB, the Board finds that he 
engaged in combat with the enemy.  Further, the most recent 
VA examiner related some of the veteran's current symptoms to 
events he described during his Vietnam service.  

However, there is no medical evidence that any examiner has 
specifically diagnosed the veteran as having PTSD.  Although 
the June 1998 VA examiner commented that some of the 
veteran's symptoms might be due to PTSD, he nevertheless did 
not list PTSD as a diagnosis.  Moreover, he specifically 
stated that it was more likely that the veteran's mood 
disturbance and other problems were due to his drinking 
alcohol.  In the absence of any evidence that any examiner-
including numerous examiners and therapists who have treated 
him for his alcohol dependence through the years-has 
diagnosed the veteran as having PTSD, the Board finds that 
the record does not show that the veteran currently has PTSD.  

Although the last time the RO considered the veteran's claim 
for service connection for PTSD was prior to the revision of 
§ 3.304(f), the Board finds that a Remand is not necessary 
for the RO to consider that regulation.  There is no 
indication that the June 1998 examiner did not consider DSM-
IV (which has been in effect since 1994), as provided in 
38 C.F.R. § 4.125(a).  Both versions of the regulation 
require a current diagnosis of PTSD.  The fact that the older 
version of the regulation, as considered by the RO, requires 
a "clear" diagnosis is irrelevant, since, in this case, 
there is no diagnosis of PTSD of record.  Accordingly, the 
veteran is not prejudiced by any failure to allow the RO to 
consider the revised regulation in the first instance.  

Further, VA has no further duty to assist the veteran by 
obtaining a medical opinion in this regard, since the record 
already contains just such an opinion by an examiner who was 
specifically requested to list all current psychiatric 
diagnoses.  The Board finds that the record as it stands 
contains sufficient medical evidence to make a decision on 
the veteran's claim.  

Accordingly, in the absence of a current diagnosis of PTSD, 
the Board concludes that service connection for PTSD is not 
established.  Because the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is denied.  


REMAND

Because the record reflects that the veteran was treated in 
service for back strain and neck pain and because he relates 
his current symptoms to his symptoms in service, the Board 
believes that VA's duty to assist the veteran requires that a 
medical opinion be obtained regarding a nexus between the 
currently diagnosed lumbar and cervical spine disorders and 
the symptoms noted in service.  

Also, because a recent examiner has attributed the veteran's 
headaches to the cervical spondylosis that has been 
diagnosed, the Board finds that the headache issue is 
inextricably intertwined with the issue concerning cervical 
spondylosis.  It would be premature to consider the issue 
concerning headaches prior to completion of the requested 
development of the record regarding the cervical spine issue.  

Also, as noted above, new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for left ear hearing loss.  The Board notes that 
the veteran's left auditory acuity was not normal at the time 
of his enlistment examination.  Accordingly, the 
determination regarding service connection for left ear 
hearing loss must include an analysis as to whether the left 
ear hearing loss increased in severity during service, 
considering the Court's holding in Hensley v. Brown, 5 Vet. 
App. 155 (1993), and Verdon v. Brown, 8 Vet. App. 529 
(1996)s.  The RO has not yet undertaken such an analysis, as 
they must, prior to the Board's consideration of the issue.  

Therefore, this case as to these four issues is REMANDED for 
the following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that the veteran has 
received for back or neck disorders or 
headaches.  All records so obtained should be 
associated with the claims file.  

2.  The RO should then schedule the veteran 
for an orthopedic examination.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests, including x-rays, 
deemed by the examiner to be necessary should 
be completed.  The examiner's report should 
set forth in detail all current complaints, 
pertinent clinical findings, and diagnoses.  
The examiner should be requested to provide an 
expert opinion as to the following questions:  

a.  Is it at least as likely as not that 
any current back disorder began during 
service or is otherwise related to 
complaints and clinical findings noted in 
service?  

b.  Is it at least as likely as not that 
any current cervical spine spondylosis 
began during service or is otherwise 
related to complaints and clinical findings 
noted in service?  

All opinions should be supported by adequate 
rationale and by reference to pertinent 
evidence in the record.  

3.  Upon completion of the requested 
development of the record, the RO should again 
consider the veteran's claims for service 
connection for a back disorder, degenerative 
spondylosis at C4-7, and muscle tension 
headaches.  The RO should also consider the 
claim for service connection for left ear 
hearing loss on the basis of in-service 
aggravation, pursuant to Hensley and Verdon.  
If any action remains adverse to the veteran, 
he and his accredited representative should be 
furnished with a supplemental statement of the 
case and should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 17 -


